Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00331-CV

                                  CITY OF PEARSALL,
                                       Appellant

                                              v.

                                     Sergio CORREA,
                                         Appellee

                  From the 218th Judicial District Court, Frio County, Texas
                             Trial Court No. 16-12-00464CVF
                         Honorable Russell Wilson, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that appellee Sergio Correa recover his costs of this appeal from
appellant City of Pearsall.

       SIGNED November 14, 2018.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice